UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB (Mark One) [X]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMEBR 30, 2007 [_]TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER333-144931 Carbon Sciences, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-5451302 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 50 Castilian Dr. Suite C, Santa Barbara, California 93117 (Address of principal executive offices) (805) 690-9090 (Issuer’s telephone number) WITH COPIES TO: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway, 32nd Flr. New York, New York 10006 (212) 930-9700 Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [_] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of November 5, 2007, the issuer had 148,042,000 outstanding shares of Common Stock. Transitional Small Business Disclosure Format (check one): Yes [_]No [X] TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements 3 Balance Sheet 3 Statements of Operations 4 Statements of Cash Flows 5 Notes to Condensed Financial Statements 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 9 Item 3.Controls and Procedures 12 PART II – OTHER INFORMATION Item 1.Legal Proceedings 13 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3.Defaults Upon Senior Securities 13 Item 4.Submission of Matters to a Vote of Security Holders 13 Item 5.Other Information 13 Item 6.Exhibits and Reports on Form 8-K 13 SIGNATURES 15 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. CARBON SCIENCES, INC. (formerly ZINGERANG, INC.)(A Developmental Stage Company) BALANCE SHEET (Unaudited) September 30, 2007 ASSETS CURRENT ASSETS Cash & cash equivalents $ 103,802 Certificate of deposits 910,548 Prepaid expenses 145,706 TOTAL CURRENT ASSETS 1,160,056 PROPERTY & EQUIPMENT, at cost Computer equipment 17,559 Mobile vehicle 40,252 57,811 Less accumulated depreciation (5,793 ) Net property and equipment 52,018 TOTAL ASSETS $ 1,212,074 LIABILITIES AND SHAREHOLDERS' EQUITY TOTAL CURRENT LIABILITIES Accounts payable $ 37,621 SHAREHOLDERS' EQUITY Common stock, $0.001 par value; 500,000,000 authorized common shares 148,042,000 shares issued and outstanding 148,042 Additional paid in capital 2,110,833 Accumulated deficit during the development stage (1,084,422 ) TOTAL SHAREHOLDERS' EQUITY 1,174,453 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 1,212,074 The accompanying notes are an integral part of these financial statements. 3 CARBON SCIENCES, INC. (formerly ZINGERANG, INC.)(A Developmental Stage Company) STATMENTS OF OPERATIONS (Unaudited) From Inception on From Inception on Three Months Ended Nine Months Ended August 25,2006through August 25,2006through September 30, 2007 September 30, 2007 September 30, 2006 September 30, 2007 REVENUE $ - $ - $ - $ - OPERATING EXPENSES Selling & Marketing Expenses 74,181 483,228 46,693 831,460 General & Administrative Expenses 27,521 155,642 32,240 221,051 Research & Development 35,425 40,925 - 40,925 TOTAL OPERATING EXPENSES 137,127 679,795 78,933 1,093,436 LOSS FROM OPERATIONS BEFOREOTHER INCOME/(EXPENSES) (137,127 ) (679,795 ) (78,933 ) (1,093,436 ) OTHER INCOME/(EXPENSE) Interest Income 10,548 10,548 - 10,548 Interest Expense (332 ) (1,534 ) - (1,534 ) TOTAL OTHER INCOME/(EXPENSES) 10,216 9,014 - 9,014 NET LOSS $ (126,911 ) $ (670,781 ) $ (78,933 ) $ (1,084,422 ) BASIC AND DILUTED LOSS PER SHARE $ (0.00 ) $ (0.01 ) $ (0.01 ) WEIGHTED-AVERAGE COMMON SHARES OUTSTANDING BASIC AND DILUTED 146,185,870 140,025,260 4,477,582 The accompanying notes are an integral part of these financial statements. 4 CARBON SCIENCES, INC. (formerly ZINGERANG, INC.)(A Developmental Stage Company) STATMENT OF SHAREHOLDERS EQUITY Deficit Accumulated Additional during the Common stock Paid-in Development Shares Amount Capital Stage Total Balance at December 31, 2006 128,445,000 $ 128,445 $ 410,930 $ (413,641 ) $ 125,734 Issuance of common stock for cash in January 2007 (255,000 shares issued at $0.10 for cash) (unaudited) 255,000 255 25,245 - 25,500 Issuance of common stock for cash in March 2007 (2,900,000 shares issued at $0.10 for cash) (unaudited) 2,900,000 2,900 287,100 - 290,000 Issuance of common stock for cash in May 2007 (1,770,000 shares issued at $0.10 for cash) (unaudited) 1,770,000 1,770 175,230 - 177,000 Issuance of common stock for cash in May 2007 (1,450,000 shares issued at $0.10 for cash) (unaudited) 1,450,000 1,450 143,550 - 145,000 Issuance of common stock for cash in July 2007 (11,250,000 shares issued at $0.10 for cash) (unaudited) 11,250,000 11,250 1,113,750 - 1,125,000 Issuance of common stock for services in July 2007 (1,472,000 shares issued at $0.10 per share) (unaudited) 1,472,000 1,472 145,728 - 147,200 Issuance of common stock for services in September 2007 (500,000 shares issued at $0.15 per share) (unaudited) 500,000 500 74,500 - 75,000 Stock issuance cost (unaudited) (265,200 ) (265,200 ) Net Loss for the nine months ended September 30, 2007 (unaudited) - - - (670,781 ) (670,781 ) Balance at September 30, 2007 (unaudited) 148,042,000 $ 148,042 $ 2,110,833 $ (1,084,422 ) $ 1,174,453 The accompanying notes are an integral part of these financial statements. 5 CARBON SCIENCES, INC. (formerly ZINGERANG, INC.)(A Developmental Stage Company) STATMENTS OF CASH FLOWS (Unaudited) From Inception on From Inception on August 25,2006 August 25,2006 Nine Months Ended through through September 30, 2007 September 30, 2006 September 30, 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (670,781 ) $ (78,933 ) $ (1,084,422 ) Adjustment to reconcile net loss to net cash used in operating activities Depreciation expense 4,390 - 5,793 Stock issuance for services 153,450 - 153,450 (Increase) Decrease in: Prepaid expenses (26,956 ) (10,000 ) (76,956 ) Increase (Decrease) in: Accounts payable 37,621 - 37,621 Accrued expenses (15,564 ) - - NET CASH USED IN OPERATING ACTIVITIES (517,840 ) (88,933 ) (964,514 ) CASH FLOWS USED IN INVESTING ACTIVITIES: Investment in certificates of deposit (910,548 ) - (910,548 ) Purchase of equipment (40,252 ) - (57,811 ) NET CASH USED IN INVESTING ACTIVITIES (950,800 ) - (968,359 ) CASH FLOWS FROM FINANCING ACTIVITIES: Advances from officer - 11,000 73,000 Loan from investor - - 160,000 Repayment of advances and loans - 110,000 (233,000 ) Proceeds from issuance of common stock, net 1,497,300 129,875 2,036,675 NET CASH PROVIDED BY FINANCINGACTIVITIES 1,497,300 250,875 2,036,675 NET INCREASE IN CASH 28,660 161,942 103,802 CASH, BEGINNING OF YEAR 75,142 - - CASH, END OF YEAR $ 103,802 $ 161,942 $ 103,802 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Interest paid $ 332 $ - $ 1,534 Taxes paid $ 800 $ - $ 800 SUPPLEMENTAL SCHEDULE FOR NON-CASH TRANSACTIONS During the nine months ended September 30, 2007, the Company issued 1,472,000 shares of common stock for services at a price of $0.10 and 500,000 shares of common stock for services at a price of $0.15. The accompanying notes are an integral part of these financial statements. 6 CARBON SCIENCES, INC. (formerly ZINGERANG, INC.) (A Development Stage Company) NOTES TO FINANCIAL STATEMENTS SEPTEMBER 30, 2007 1. ORGANIZATION AND LINE OF BUSINESS Organizational History The Company was incorporated in the State of Nevada on August 25, 2006, as Zingerang, Inc.On April 2, 2007 the Company changed its name to Carbon Sciences, Inc. Overview of Business The Company was initially in the business of offering a real-time and interactive mobile communication services to businesses and consumers under the Zingerang trade name.As of April, 2007 the Company has entered into an agreement to sell substantially all the assets of this business.The Company has been pursuing a new line of business.The company is developing a technology to convert earth destroying carbon dioxide (CO2) into a useful form that will not contribute to greenhouse gases.This technology is based on a patent filed by the company and developed under the brand name, GreenCarbon™ Technology. By eliminating harmful CO2 from human created sources, such as power plants and industrial factories, the technology will provide a partial solution to the problem of global warming.GreenCarbon™ Technology is initially targeted at electrical power plants.CO2 makes up nearly 80% of all greenhouse gases.
